Alexander Del Giorno, J.
The above two motions which were referred to me and submitted for my decision are decided as follows:
*15Motion M-5209 for severance is withdrawn pursuant to a stipulation filed in the office of the Clerk of the court at Albany, and motion M-5208 for preference, is granted. The Attorney-General has appeared but does not oppose this motion. The moving affidavit makes out a case for a preference.
This claim is set down for the Albany Trial Calendar of October 26,1959.
Enter orders accordingly.